Per Curiam.

There was evidence tending to show that the landlord sought “ in good faith not to offer the room for rent ” *167within the meaning of paragraph (5) of subdivision (a) oí section 6 of.the Bent Eegulation for Hotels and Booming Houses in the Hew York City Defense-Bental Area .(10 Federal Begister 324, 328). The fact that the landlord intends to occupy the space himself does not take the case out of the scope of that provision. It was error to dismiss the petition.
The final order should he reversed and a new trial ordered, with $30 costs to appellant to abide the event.
Hammer, Shientag and Hecht, JJ., concur.
Order reversed, etc.